Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species.  Please select a species from each group:

Group 1:
1) Figures 1-4 an adjustable socket with one cord per actuator
2) Figures 5-6 an adjustable socket with a plurality of cords per actuator
3) Figures 7-9 an adjustable socket with interlaced compression bands
4) Figures 10-11 an adjustable socket with bladders
5) Figures 12-13 an adjustable socket with a vacuum coupler
6) Figures 14-17 a 3-D printed version of an adjustable socket

Group 2:
a) transfemoral socket
b) transhumeral socket
c) transradial socket
d) transtibial socket
e) symes socket
f) hip socket
g) knee disarticulation socket
h) wrist disarticulation socket

Group 3:
A) automatically adjusting socket
B) manually adjusting socket

The species are independent or distinct because in group 1 each species has a different mechanism of tightening the socket which is independent and distinct.  For example, see the parent application where the tightening mechanism produced new and unexpected results based on its configuration. Regarding group 2, sockets for different body parts have different structural features inherent to those types of sockets.  For example, a transfemoral socket has an ischial support where a transradial socket must be contoured around an elbow and therefore have compression features in different regions to accommodate the specific anatomy.  Regarding group 3, an automatically adjusting socket requires an entirely different set of features such as a controller and a motor than a manually adjustable socket.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic to all species groups.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The various groups of species would require searching in additional classes (for example automatically adjusting socket would require a search in controls and electronics), the various types of sockets would require additional text searching and non-patent literature searching strategies and the various tightening mechanisms for the sockets would require searching in additional classes dependent on the mechanism (for example an additional search for inflatable bladders or vacuums).  All groups would require different text searching strategies for each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. A telephone call was made to David Kerr on 2/11/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/           Primary Examiner, Art Unit 3774